DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on 03/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,420,165 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Status of Claims
3. 	Claims 1-20 are pending wherein claims 1 and 11 are in independent form. 
4.	Claims 1, 2, 6, 11, 12, 16 have been amended. 
5. 	A terminal disclaimer filed on 03/03/2021 has been accepted and therefore, the nonstatutory double patenting rejection is withdrawn.

Response to Arguments
6.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1, 2, 4-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 20190223162 A1, hereinafter referred to as Suzuki) in view of Suzuki et al (US 20130051269 A1, hereinafter referred to as Suzuki ‘269).
		Re claim 1, Suzuki teaches a method (Abstract) comprising:
	(i) receiving, by a wireless device (terminal apparatus 1 as shown in Fig. 1), a first downlink control information (DCI) (DCI format 0A/0B 602, Fig. 6B, Fig. 12) comprising: an uplink grant triggered (uplink grant received in DCI format 602 is triggered for PUSCH transmission 604 in response to receiving DCI format 603, Fig. 6B, Fig. 12) in response to receiving a trigger (DCI format 603, Fig. 6B, Fig. 12) during a validation duration (validation duration (v) shown in Fig. 6B, Fig. 12) (Fig. 1, Fig. 6B, Fig. 12, Par 0048-0049, Par 0051, Par 0082-0083, Par 0085, Par 0088-0089, Par 0094-0096 ----Suzuki does not explicitly disclose that the DCI format 0A/0B comprises a first new data indicator (NDI)));
	(ii) determining the wireless device is not in an Active Time, during at least a portion of the validation duration (terminal apparatus 1 is not in active time 605 during a portion of the validation duration, Fig. 12), by a process controlling monitoring of a control channel (DRX controlling the PDCCH monitoring activity) 
	(iii) during the at least a portion of the validation duration (a portion of the validation duration excluding active time 605, Fig. 12):
	(iv) monitoring the control channel addressed to the pre-defined RNTI for the trigger (monitoring PDCCH addressed to CC-RNTI) (Fig. 6B, Fig. 12, Par 0052-0054, Par 0171-0177, Par 0183-0184); and
	(v) not monitoring the control channel addressed to the at least one RNTI (not monitoring PDCCH for C-RNTI) (Fig. 6B, Fig. 12, Par 0052-0054, Par 0171-0177, Par 0183-0184);
	(vi) invalidating the first DCI (canceling PUSCH transmission corresponding to DCI format 0A/0B 602, Par 0089) in response to not detecting a second DCI (DCI format 1C 603, Fig. 6B, Fig. 12), during the validation duration (canceling PUSCH transmission corresponding to DCI format 0A/0B 602 for not detecting DCI format 1C 603 within the validation duration v, Par 0088-0089), that corresponds to the pre-defined RNTI (CC-RNTI) and comprises the trigger (DCI format 1C 603 includes PUSCH trigger B) (Fig. 6B, Fig. 12, Par 0049-0054, Par 0088-0089, Par 0094, Par 0170-0177);
		Suzuki does not explicitly disclose that (vii) the first DCI (DCI format 0A/0B) comprises a first new data indicator (NDI). Suzuki further does not explicitly disclose to (viii) receive a third DCI comprising a second NDI; and (ix) 
		Re components (vii) – (ix), Suzuki ‘269 teaches that 
	(vii) the first DCI (DCI format 0A/0B) comprises a first new data indicator (NDI) (stored NDI from a received DCI format 0A) (Par 0045-0047 ----“The mobile station apparatus 1, in case that having received the downlink assignment or the uplink grant, stores the NDI included in the received downlink assignment or the uplink grant”, Par 0047),
	(viii) receiving a third DCI comprising a second NDI (NDI received in a subsequent DCI format 0A after storing the NDI) (Par 0045-0048); and 
	(ix) based on a comparison between the first NDI (stored NDI) and the second NDI (subsequently received NDI), transmitting an uplink signal comprising one of a retransmission or a new transmission (new data transmission when NDI is toggled and retransmission when NDI is not toggled) (Par 0045-0049).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Suzuki by including the steps that (vii) the first DCI (DCI format 0A/0B) comprises a first new data indicator (NDI), (viii) receiving a third DCI comprising a second NDI; and (ix) based on a comparison between the first NDI and the second NDI, transmitting an uplink signal comprising one of a retransmission or a new transmission, as taught by Suzuki ‘269 for the purpose of effectively performing “control on uplink data stored in a HARQ buffer in a radio communication system”, as taught by Suzuki ‘269 (Par 0009).

		Re claims 2,12, Suzuki teaches that the first DCI (DCI format 602, Fig. 6B, Fig. 12) comprises: a resource assignment field indicating a resource assignment for the uplink grant (resource block allocation for PUSCH); a first trigger field (PUSCH trigger A field) indicating that the uplink grant of the first DCI (DCI format 602, Fig. 6B, Fig. 12) is triggered in response to the second DCI (DCI format 603, Fig. 6B, Fig. 12) comprising the trigger (DCI format 1C 603 includes PUSCH trigger B); and a field indicating the validation duration for receiving the second DCI via a cell (timing offset) (Fig. 6B, Par 0030-0032, Par 0048-0049, Par 0051, Par 0082-0083, Par 0085, Par 0088-0089, Par 0094-0096).
		Re claims 4, 14, Suzuki teaches that the second DCI (DCI format 603, Fig. 6B, Fig. 12) is addressed to the pre-defined RNTI (CC-RNTI); the monitoring the control channel comprises monitoring a common search space of the control channel (Common PDCCH) addressed to the pre-defined RNTI (CC-RNTI); and the pre-defined RNTI is a CC-RNTI (Fig. 6B, Fig. 12, Par 0051-0054, Par 0094, Par 0098-0099, Par 0171-0173, Par 0175-0177).
		Re claims 5, 15, Suzuki teaches that the second DCI (DCI format 603, Fig. 6B, Fig. 12) comprises: a subframe format field indicating a subframe format (UL duration d including subframes n+l to n+l+d-1, Fig. 6B, Fig. 12); and a subframe field indicating a subframe offset (uplink transmission duration and offset indication provides the offset l) (Fig. 6B, Fig. 12, Par 0051-0054, Par 0094-0096, Par 0098-0099, Par 0171-0173, Par 0183).

		Suzuki ‘269 teaches to transmit, in response to the first NDI being the same as the second NDI the uplink signal comprising the retransmission (retransmitting when the NDI is not toggled) (Par 0045-0048).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Suzuki by including the step to transmit, in response to the first NDI being the same as the second NDI the uplink signal comprising the retransmission, as taught by Suzuki ‘269 for the purpose of effectively performing “control on uplink data stored in a HARQ buffer in a radio communication system”, as taught by Suzuki ‘269 (Par 0009).
		Re claims 7, 17, Suzuki teaches that the process comprises a discontinuous reception (DRX) process (Fig. 12, Par 0098-0100, Par 0171-0177, Par 0183).
		Re claims 8, 18, Suzuki teaches to receive, by the wireless device (terminal apparatus), at least one message comprising configuration parameters of the DRX process (configuring DRX parameters by RRC message) (Par 0098-0112).
		Re claims 9, 19, Suzuki teaches that the DRX process determines Active Times during which the wireless device monitors the control channel, for the at least one RNTI (monitoring PDCCH for C-RNTI during the active time, Fig. 12), based on a set of criteria (active time is determined based on the conditions 
		Re claims 10, 20, Suzuki teaches that the uplink grant (DCI format 602, Fig. 6B, Fig. 12) comprises a resource block assignment field indicating a resource block assignment for uplink transmission via a cell (DCI format 0A/0B (DCI format 602) includes resource block allocation for PUSCH) (Fig. 6B, Par 0030-0032, Par 0048-0049, Par 0094-0096).
9.	Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Suzuki ‘269 as applied to claims 2 and 12 above and further in view of 3GPP TSG RAN WG1 meeting (R1-164942, On two stage UL scheduling for eLAA, hereinafter referred to as 3GPP).
		Re claims 3, 13, Suzuki does not explicitly disclose that the cell is a secondary unlicensed cell.
		3GPP teaches that the cell is a secondary unlicensed cell (LAA SCell) (Pg. 2, Line 33-36, Pg. 3, Details of two stage UL scheduling).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Suzuki by including the step that the cell is a secondary unlicensed cell, as taught by 3GPP for the purpose of efficiently scheduling resources for uplink transmission, as taught by 3GPP (Pg. 2, Sec 2- General considerations on two-stage UL scheduling, Line 4-18).
Relevant Prior Art
		Park et al (US 20180359772 A1) discloses to monitor the control channel for the validation duration to receive triggering grant/DCI even when the validation duration is not in the DRX active time (i.e. overlapping with the DRX off period) (Par 0303, Par 0305, Par 0308, Par 0310, Provisional application# 62384731, Proposed method # 4K, Pg. 69-70).

Conclusion
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose 
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.